               Case 1:18-cv-09625-JPC Document 74 Filed 12/01/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                12/1/2020
                                                                       :
KIRKPATRICK B. DUNBAR,                                                 :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     18-CV-9625 (JPC)
                  -v-                                                  :
                                                                       :          ORDER
EMPIRE SZECHUAN NOODLE HOUSE INC. and NEW :
GOLD EQUITIES CORP.,                                                   :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        On October 29, 2020, the parties filed a joint letter updating the Court on the status of the Third-

Party Complaint and Defendants’ efforts to make the premises ADA complaint. (Dkt. 72.) In that letter,

Defendants state that they intend to “make a motion for summary judgment to dismiss the federal action

with prejudice.” (Id. at 2.) The following day, Defendants filed a Motion to Dismiss. (Dkt. 73.)

        Under 6.A of the Court’s Individual Rules and Practices in Civil Cases, a pre-motion conference

with the Court is required before making any motions other than discovery motions. Defendants failed

to request such a conference in this case. Accordingly, it is hereby ORDERED that Defendants shall

submit a pre-motion letter by December 4, 2020. In that letter, Defendants shall clearly state whether

they are moving for summary judgment and/or moving to dismiss the case as moot. Plaintiff shall file a

response by December 9, 2020. Following submission of these letters, the Court will determine if a pre-

motion conference is necessary and will set a briefing schedule for Defendants’ motion.

        SO ORDERED.s

Dated: December 1, 2020                                    __________________________________
       New York, New York                                           JOHN P. CRONAN
                                                                  United States District Judge
